Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1, 11, 29 and 50, as amended, are currently pending and have been considered below. Claims 2-8, 10, 12-18, 20-28, 30-38, 40-48, and 51-60 as previously presented, are currently pending and have been considered below. Claim 49 has been cancelled. Claims 9, 19, and 39 remain cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10-11, 18, 20-21, 24, 25, 29, 30, 35, 38, 40-41, 44, 45, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (USP 9,606,539; hereinafter Kentley; already of record from IDS) in view of Gurin (US 2014/0222298; hereinafter Gurin; already of record from IDS) and in further view of Hiroki (US 2017/0166147; hereinafter Hiroki).
Regarding Claim 1:
Kentley discloses an Autonomous Vehicle Enhancement System (AVES) Central Operations Center (COC) for managing a fleet of registered autonomous vehicles in a transportation network (Kentley, Figure 1, Column 4, Lines 47-55, Kentley discloses a fleet of autonomous vehicles communicatively networked to an autonomous vehicle service platform) and dispatching the autonomous vehicles in the fleet to registered users of the transportation network (Kentley, Column 4, Lines 55-63, Column 32, Lines 28-32, Kentley discloses a user may transmit a request for autonomous transportation via one more networks to autonomous vehicle service platform, with the autonomous vehicle application consisting of a user identification controller configured to detect a user), comprising:
a computer server (Kentley, Column 34, Lines 19-25, Kentley discloses a computing platform can be implemented in a client-server arrangement, peer to peer arrangement or any mobile computing in communication with AVES vehicle equipment installed on each autonomous vehicle in the fleet (Kentley, Column 5, Lines 47-67, Kentley discloses an autonomous vehicle controller configured to control vehicle functions including driving control, and further configured to determine local position of the vehicle and detect external objects) and with AVES applications installed on computing devices accessible by users (Kentley, Column 32, Lines 13-27, Kentley discloses applications accessible by users to request a vehicle), the computer server comprising an artificial intelligence system including a knowledge base (Kentley, Figure 1, References 101 and 104, Kentley discloses a server platform element with a computer server element that is connected to a network as part of an Artificial Intelligence System; Column 32, Lines 22-27, Kentley discloses a geo fence region for scheduling and requesting a vehicle from a user based on location an detect closest vehicle using a mapping engine (knowledge base));
wherein the computer server monitors the fleet of autonomous vehicles via the AVES vehicle equipment (Kentley, Figure 1, References 101, 102, 106, 109a-e, Kentley discloses an autonomous vehicle service platform connected to users and autonomous vehicles using the network for monitoring and communicating) installed on each autonomous vehicle to determine real-time vehicle location (Kentley, Column 6, Lines 2-4, Kentley discloses a localizer of the autonomous vehicle controller determines position at a geographic location), real-time vehicle availability (Kentley, Column 24, Lines 15-18, Kentley discloses fleet management data includes data describing the readiness of vehicles to service a transportation request), and real-time vehicle fuel/power-charge level of each autonomous vehicle in the fleet (Kentley, Column 24, Lines 24-25, Kentley discloses fleet management data includes battery charge level of the vehicle);
wherein the computer server assigns autonomous vehicles in the fleet to an active pool if the autonomous vehicles are available, are in acceptable operational state, are in acceptable condition and have acceptable fuel/power-charge level (Kentley, Column 24, Lines 9-18, Kentley discloses fleet management data describes the readiness of vehicles to service a transportation request);
wherein the computer server receives trip requests from hailing users (Kentley, Column 6, 57-59, Column 5, Lines 1-15, Kentley discloses the autonomous vehicle service platform receives requests for autonomous vehicles from users); wherein the artificial intelligence system executes a matchmaking algorithm that uses the knowledge base to autonomously select autonomous vehicles from the active pool that are optimally suited to respond to the trip requests (Kentley, Column 24, Lines 19-24, Column 33, Lines 51-54, Kentley discloses the computing platform may be used to implement algorithms to perform the techniques described as calculating the subset of autonomous vehicles (active pool) that are available to service the request from the user);
wherein the computer server guides the selected autonomous vehicles to the hailing users (Kentley, Column 24, Lines 26-30, Figure 1700, Kentley discloses an autonomous vehicle is dispatched to a geographic location based on the origination of the transit request);
wherein the computer server guides autonomous vehicles in the fleet, which are not in acceptable operational state or condition, to service locations for maintenance service (Kentley, Column 5, Lines 11-13, Column 7, Lines 12-35, Column 8, Lines 2-6, Column 23, Lines 46-56, Kentley discloses once an event, which may be a condition or situation affecting operation of an autonomous vehicle internally or externally (such as low battery charge), has been detected (battery charge updated in real-time for each vehicle), a guided trajectory is submitted to the vehicle, and the autonomous service platform directs the autonomous vehicle to a station configured to service, and/or maintain the inventory of autonomous vehicles);
wherein the computer server guides autonomous vehicles in the fleet, which do not have acceptable fuel/power-charge level, to fueling/power-charging stations for fueling/power-charging (Kentley, Column 5, Lines 11-13, , Column 7, Lines 12-35, Column 8, Lines 2-6, Column 23, Lines 46-56, ;
wherein the computer server guides autonomous vehicles in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations throughout the transportation network’s geographic area (Kentley, Column 5, Lines 7-15, Kentley discloses stations may be implemented to store an inventory of autonomous vehicles throughout the transportation network’s geographic area); 
wherein the artificial intelligence system executes a vehicle distribution optimization algorithm that uses the knowledge base to dynamically determine the standby locations at any given moment for the autonomous vehicles in the transportation network’s geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests (Kentley, Column 23, Lines 51-56, Column 33, Lines 51-54, Kentley discloses an autonomous vehicle dispatch optimization calculator which may be used to implement algorithms to perform the technique as described to analyze data and calculate optimized usage of the fleet so as to ensure the next vehicle dispatched, such as from the station (transportation network’s geographic area), provides for the least travel times and/or costs (optimally suited) for the autonomous vehicle service); and
wherein the real-time vehicle operational state of each autonomous vehicle in the fleet includes information regarding the operational state of the mechanical and electrical systems of the autonomous vehicle (Kentley, Column 24, Lines 9-18, Kentley discloses fleet management data describes the readiness of vehicles to service a transportation request).
real-time vehicle operational state (Gurin, Para. [0105], Gurin discloses a computer using an algorithm to estimate the vehicle wear condition (vehicle operational state), and real-time vehicle condition (Gurin, Para. [0079], [0092], Gurin discloses interior and exterior cameras mounted on the vehicle to determine the cleanliness of the vehicle’s interior or exterior)… the real-time vehicle condition of each autonomous vehicle in the fleet includes information regarding state of cleanliness of the autonomous vehicle (Gurin, Para. [0079], [0092], Gurin discloses interior and exterior cameras mounted on the vehicle to determine the cleanliness of the vehicle’s interior or exterior); and wherein the computer server is configured to determine the real-time vehicle condition of each autonomous vehicle in the fleet (Gurin, Para. [0079], Gurin discloses an onboard computer determines the vehicle interior cleanliness based in images provided by interior cameras).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include real-time vehicle operational state and real-time vehicle condition as taught by Gurin to determine when maintenance actions are necessary, such as replacement of brake pads, engine oil, transmission fluid, and/or tires (Gurin, Para. [0105]) and to ensure the user leaves the vehicle in the same clean state as before the user commenced operation of the vehicle (Gurin, Para. [0079-0080]).
Hiroki, in the same field of endeavor of vehicle controls, discloses wherein the AVES vehicle equipment comprises an Interactive Voice Response (IVR) System configured to receive an indication from a user (Hiroki, Para. [0021], Hiroki discloses a voice recognition processor for receiving voice command and confirmations from the user of the vehicle regarding the vehicle condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include voice Hiroki in order to confirm conditions of the vehicle, (Hiroki, Para. [0029]).
While Hiroki does not explicitly disclose a newly arrived vehicle in an unacceptable condition…based on one or more indicates associated with the respective vehicle provided by the user. One of ordinary skill in the art would recognize that a voice recognition system would be capable of receiving voice input from the user describing the unacceptable condition of the vehicle, and that one of ordinary skill in the art would pursue this predictable solution with a reasonable expectation of success.
Regarding Claim 8:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 1.
Kentley further discloses wherein the real-time vehicle availability of each autonomous vehicle in the fleet includes information regarding whether the autonomous vehicle is in the active pool, has been assigned to respond a trip request from a hailing user, is waiting or en route to pickup a hailing user for an assigned trip request, has picked up a hailing user for an assigned trip request or has dropped off a hailing user after completion of an assigned trip request (Kentley, Column 24, Lines 15-18, Kentley discloses fleet management data includes data describing the readiness of vehicles to service a transportation request).
Regarding Claim 10:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 1.
Kentley further discloses wherein the real-time vehicle fuel/power-charge level of each autonomous vehicle in the fleet includes information regarding at least one of a vehicle travel distance range, a percentage of fuel tank or electrical battery capacity available and units of available power or energy (Kentley, Column 24, Lines 24-25, Kentley discloses fleet management data includes battery charge level of the vehicle).
Regarding Claim 11:
Kentley discloses an Autonomous Vehicle Enhancement System (AVES) Central Operations Center (COC) for managing a fleet of registered autonomous vehicles in a transportation network (Kentley, Figure 1, Column 4, Lines 47-55, Kentley discloses a fleet of autonomous vehicles communicatively networked to an autonomous vehicle service platform) and dispatching the registered autonomous vehicles in the fleet to registered users of the transportation network (Kentley, Column 4, Lines 55-63, Column 32, Lines 28-32, Kentley discloses a user may transmit a request for autonomous transportation via one more networks to autonomous vehicle service platform, with the autonomous vehicle application consisting of a user identification controller configured to detect a user), comprising: 
a computer server (Kentley, Column 34, Lines 19-25, Kentley discloses a computing platform can be implemented in a client-server arrangement, peer to peer arrangement or any mobile computing device) in communication with AVES vehicle equipment installed on each autonomous vehicle in the fleet (Kentley, Column 5, Lines 47-67, Kentley discloses an autonomous vehicle controller configured to control vehicle functions including driving control, and further configured to determine local position of the vehicle and detect external objects) and with AVES applications installed on computing devices accessible by the registered users (Kentley, Column 32, Lines 13-27, Kentley discloses applications accessible by users to request a vehicle), the computer server comprising an artificial intelligence system including a knowledge base (Kentley, Figure 1, References 101 and 104, Kentley discloses a server platform element with a computer server element that is connected to a network as part of an Artificial Intelligence System; Column 32, Lines 22-27, Kentley discloses a geo fence region for scheduling and requesting a vehicle from a user based on location an detect closest vehicle using a mapping engine (knowledge base));
wherein the computer server monitors the fleet of autonomous vehicles via the AVES vehicle equipment (Kentley, Figure 1, References 101, 102, 106, 109a-e, Kentley discloses an autonomous installed on each autonomous vehicle to determine real-time vehicle location (Kentley, Column 6, Lines 2-4, Kentley discloses a localizer of the autonomous vehicle controller determines position at a geographic location), real-time vehicle availability (Kentley, Column 24, Lines 15-18, Kentley discloses fleet management data includes data describing the readiness of vehicles to service a transportation request) and real-time vehicle fuel/power-charge level of each autonomous vehicle in the fleet (Kentley, Column 24, Lines 24-25, Kentley discloses fleet management data includes battery charge level of the vehicle);
wherein the computer server assigns autonomous vehicles in the fleet to an active pool if the autonomous vehicles are available, are in acceptable operational state, are in acceptable condition and have acceptable fuel/power-charge level (Kentley, Column 24, Lines 9-18, Kentley discloses fleet management data describes the readiness of vehicles to service a transportation request);
wherein the computer server receives a trip request from a hailing user via a selected AVES application on a selected computing device (Kentley, Column 6, 57-59, Column 5, Lines 1-15, Column 32, Lines 6-27) Kentley discloses the autonomous vehicle service platform receives requests for autonomous vehicles from users, via an application on a computing device), the trip request including a unique user ID associated with the hailing user (Kentley, Column 32 60-66, Kentley discloses unique codes are used to identify the user) and trip information including pickup location, pickup date/time, destination location (Kentley, Column 5, Lines 4-5 Column 24, Lines 15-30, Kentley discloses an autonomous vehicle dispatched to a second location (pick up) and dispatched to a third location (destination) dependent on the transit request, and the vehicle may be reserved (pickup date/time) by the user), and any intermediate stop location(s) (Kentley, Column 5, Line 6, Kentley discloses the autonomous vehicle may divert at the request of the user);
wherein the artificial intelligence system executes a route determining algorithm by using the trip information for the trip request and the knowledge base to determine a trip route that is optimally suited for fulfilling the trip request (Kentley, Column 23, Lines 34-43, Column 24, Lines 19-24, Column 33, Lines 51-54, Kentley discloses the computing platform may be used to implement algorithms to perform the techniques described as calculating the subset of autonomous vehicles (active pool) that are available to service the request from the user by use of a fleet optimization manager including a transit request processor, which is configured to process transit requests and optimize usage of the fleet vehicle);
wherein the artificial intelligence system executes a matchmaking algorithm that uses the trip route and the knowledge base to select an autonomous vehicle from the active pool that is optimally positioned and suited to fulfill the trip request (Kentley, Column 24, Lines 19-24, Column 33, Lines 51-54, Kentley discloses the computing platform may be used to implement algorithms to perform the techniques described as calculating the subset of autonomous vehicles (active pool) that are available to service the request from the user);
wherein the computer server generates a unique trip ID (Kentley, Column 33, Lines 16-18, a specific light pattern is activated for the requested autonomous vehicle) for the trip request, and associates the user ID for the hailing user (Kentley, Column 32 60-66, Kentley discloses unique codes are used to identify the user) and a vehicle ID for the selected autonomous vehicle with the unique trip ID (Kentley, Column 33, Lines 25-27, Kentley discloses the requested vehicle can be identified by a unique light code (unique trip ID)); 
wherein the computer server sends the trip information and/or trip route to the AVES vehicle equipment of the selected autonomous vehicle to guide the selected autonomous vehicle to the pickup location at the pickup time (Kentley, Column 24, Lines 26-30, Figure 1700, Kentley discloses an autonomous vehicle is dispatched to a geographic location based on the origination of the transit wherein the real-time vehicle operational state of each autonomous vehicle in the fleet includes information regarding the operational state of the mechanical and electrical systems of the autonomous vehicle (Kentley, Column 24, Lines 9-18, Kentley discloses fleet management data describes the readiness of vehicles to service a transportation request).
Gurin, in the same field of endeavor fleet management of autonomous vehicles, discloses real-time vehicle operational state (Gurin, Para. [0105], Gurin discloses a computer using an algorithm to estimate the vehicle wear condition (vehicle operational state), and real-time vehicle condition (Gurin, Para. [0079], [0092], Gurin discloses interior and exterior cameras mounted on the vehicle to determine the cleanliness of the vehicle’s interior or exterior)… the real-time vehicle condition of each autonomous vehicle in the fleet includes information regarding state of cleanliness of the autonomous vehicle (Gurin, Para. [0079], [0092], Gurin discloses interior and exterior cameras mounted on the vehicle to determine the cleanliness of the vehicle’s interior or exterior); and wherein the computer server is configured to determine the real-time vehicle condition of each autonomous vehicle in the fleet (Gurin, Para. [0079], Gurin discloses an onboard computer determines the vehicle interior cleanliness based in images provided by interior cameras).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include real-time vehicle operational state and real-time vehicle condition as taught by Gurin to determine when maintenance actions are necessary, such as replacement of brake pads, engine oil, transmission fluid, and/or tires (Gurin, Para. [0105]) and to ensure the user leaves the vehicle in the same clean state as before the user commenced operation of the vehicle (Gurin, Para. [0079-0080]).
Hiroki, in the same field of endeavor of vehicle controls, discloses wherein the AVES vehicle equipment comprises an Interactive Voice Response (IVR) System configured to receive an indication from a user (Hiroki, Para. [0021], Hiroki discloses a voice recognition processor for receiving voice command and confirmations from the user of the vehicle regarding the vehicle condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include voice recognition systems for accepting voice commands/input as disclosed by Hiroki in order to confirm conditions of the vehicle, (Hiroki, Para. [0029]).
While Hiroki does not explicitly disclose a newly arrived vehicle in an unacceptable condition…based on one or more indicates associated with the respective vehicle provided by the user. One of ordinary skill in the art would recognize that a voice recognition system would be capable of receiving voice input from the user describing the unacceptable condition of the vehicle, and that one of ordinary skill in the art would pursue this predictable solution with a reasonable expectation of success.
Regarding Claim 18:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claim 21:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 11.
Kentley does not explicitly disclose wherein if, before the completion of a scheduled pickup date/time for the trip request, the matchmaking algorithm determines that a newly available autonomous vehicle is better suited for fulfilling the trip request than the previously selected autonomous vehicle, the artificial intelligence system selects the newly available autonomous vehicle to fulfill the trip request in lieu of the previously selected vehicle, and changes the availability status of the previously selected autonomous vehicle to “available”
Gurin, in the same field of endeavor fleet management of autonomous vehicles, discloses wherein if, before the completion of a scheduled pickup date/time for the trip request, the matchmaking algorithm determines that a newly available autonomous vehicle is better suited for fulfilling the trip request than the previously selected autonomous vehicle, the artificial intelligence system selects the newly available autonomous vehicle to fulfill the trip request in lieu of the previously selected vehicle, and changes the availability status of the previously selected autonomous vehicle to “available” (Gurin, Para. [0127], [0132], Gurin discloses the user requests a vehicle through the data server, which determines the selected vehicle based upon projected storage and rider space required, and a larger vehicle can be requested and substituted when the vehicle passenger capacity is in excess than the actual passenger requirement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley in order to provide a better suited vehicle for the trip request as taught by Gurin in order to meet the capacity requirements of the user requested trip (Gurin, Para. [0132]).
Regarding Claim 24:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 11.
Kentley further discloses wherein the computer server selects and unilaterally and automatically assigns the autonomous vehicle to fulfill the trip request (Kentley, Column 15, Lines 60-67, Column 16, Lines 1-7, Column 24, Lines 9-25, Kentley an autonomous vehicle fleet manager which optimizes multiple variables to provide minimal down time of the fleet and fulfill the trip request).
Regarding Claim 25:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 11.
wherein the computer server generates a unique trip PIN corresponding to the unique trip ID for the trip request (Kentley, Column 32 60-66, Kentley discloses unique codes are used to identify the user for the unique trip); and
wherein the computer server sends the unique trip ID and corresponding unique trip PIN to the AVES vehicle equipment of the selected autonomous vehicle and to the selected AVES application on the selected computing device of the hailing user (Kentley, Column 33, Lines 7-11, Kentley discloses the means for identifying the user from the unique codes may be implemented in one or more of the autonomous vehicle service application, autonomous vehicle service platform, and autonomous vehicle).
Regarding Claim 29:
The claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Regarding Claim 30:
The combination of Kentley, Gurin, and Hiroki discloses the method according to claim 29.
Kentley further discloses the computer server guiding autonomous vehicles in the active pool, which are not assigned to respond to the trip request from the hailing user, to standby locations throughout the transportation network’s geographic area (Kentley, Column 5, Lines 7-15, Kentley discloses stations may be implemented to store an inventory of autonomous vehicles throughout the transportation network’s geographic area); and
wherein the artificial Intelligence system executes a vehicle distribution optimization algorithm that uses the knowledge base to determine the standby locations for the autonomous vehicles in the transportation network’s geographic area to achieve a vehicle distribution that is optimally suited for fulfilling potential trip requests (Kentley, Column 23, Lines 51-56, Column 33, Lines 51-54, Kentley discloses an autonomous vehicle dispatch optimization calculator which may be used to 
Regarding Claim 35:
The combination of Kentley, Gurin, and Hiroki discloses the method according to Claim 29.
Kentley further discloses the computer server guiding autonomous vehicles in the fleet, which are not in acceptable operational state or condition, to service locations for maintenance service  (Kentley, Column 5, Lines 11-13, Column 7, Lines 12-35, Column 8, Lines 2-6, Column 23, Lines 46-56, Kentley discloses once an event, which may be a condition or situation affecting operation of an autonomous vehicle internally or externally (such as low battery charge), has been detected (battery charge updated in real-time for each vehicle), a guided trajectory is submitted to the vehicle, and the autonomous service platform directs the autonomous vehicle to a station configured to service, and/or maintain the inventory of autonomous vehicles); and
the computer server guiding autonomous vehicles in the fleet, which do not have acceptable fuel/power-charge level, to fueling/power-charging stations for fueling/power-charging; (Kentley, Column 5, Lines 11-13, Column 7, Lines 12-35, Column 8, Lines 2-6, Column 23, Lines 46-56, Kentley discloses once an event, which may be a condition or situation affecting operation of an autonomous vehicle internally or externally (such as low battery charge), has been detected (battery charge updated in real-time for each vehicle), a guided trajectory is submitted to the vehicle, and the autonomous service platform directs the autonomous vehicle to a station configured to service, and/or maintain the inventory of autonomous vehicles).
Regarding Claim 38:
claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 40:
The claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claim 41:
The claim recites analogous limitations to claim 21 above, and is therefore rejected on the same premise.
Regarding Claim 44:
The claim recites analogous limitations to claim 24 above, and is therefore rejected on the same premise.
Regarding Claim 45:
The claim recites analogous limitations to claim 25 above, and is therefore rejected on the same premise.
Regarding Claim 50:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 49.
Hiroki, in the same field of endeavor of vehicle controls, discloses wherein the IVR System comprises a microphone, and the IVR system is configured to receive the indication from the user through the microphone (Hiroki, Para. [0020], Hiroki discloses the voice recognition system uses a microphone to receive voice commands/indications from the user).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include a voice recognition system comprises a microphone for accepting voice commands/input as disclosed by Hiroki in order to confirm conditions of the vehicle, (Hiroki, Para. [0029]).
Regarding Claim 51:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 1.
Kentley further discloses the computer server removes the autonomous vehicle from the active pool and causes the autonomous vehicle to be guided to a service location for maintenance (Kentley, Column 23, Lines 46-56, Kentley discloses maintenance issues of a vehicle would cause the fleet of autonomous vehicles to be optimized (i.e. vehicle serviced, and not a part of the active pool)).
Gurin, in the same field of endeavor fleet management of autonomous vehicles, discloses wherein when the computer server determines that the autonomous vehicle is not in a clean condition (Gurin, Para. [0080], Gurin discloses an onboard computer determines the vehicle interior cleanliness based in images provided by interior cameras).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include real-time vehicle operational state and real-time vehicle condition as taught by Gurin to determine when maintenance actions are necessary, such as replacement of brake pads, engine oil, transmission fluid, and/or tires (Gurin, Para. [0105]) and to ensure the user leaves the vehicle in the same clean state as before the user commenced operation of the vehicle (Gurin, Para. [0079-0080]).
Regarding Claim 52:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 1.
Kentley further discloses wherein the computer server removes the autonomous vehicle from the active pool and causes the autonomous vehicle to be guided to a service location for maintenance after receiving the indication from the user that the vehicle is in an unacceptable condition (Kentley, Column 23, Lines 46-66, Kentley discloses maintenance issues of a vehicle would cause the fleet optimization manager to optimize the fleet of autonomous vehicles (i.e. vehicle serviced, and not a part of the active pool)).  
wherein the AVES vehicle equipment comprises an Interactive Voice Response (IVR) System and/or an interactive touchscreen configured to receive an indication from a user (Hiroki, Para. [0021], Hiroki discloses a voice recognition processor for receiving voice command and confirmations from the user of the vehicle regarding the vehicle condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include voice recognition systems for accepting voice commands/input as disclosed by Hiroki in order to confirm conditions of the vehicle, (Hiroki, Para. [0029]).
While Hiroki does not explicitly disclose a newly arrived vehicle in an unacceptable condition. One of ordinary skill in the art would recognize that a voice recognition system would be capable of receiving voice input from the user describing the unacceptable condition of the vehicle, and that one of ordinary skill in the art would pursue this predictable solution with a reasonable expectation of success.
Regarding Claim 53:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 1.
Gurin, in the same field of endeavor fleet management of autonomous vehicles, discloses wherein the AVES vehicle equipment comprises one or more interior cameras, and wherein the computer server is configured to determine the real-time vehicle condition of each autonomous vehicle based on images from the one or more interior cameras (Gurin, Para. [0079], Gurin discloses an onboard computer determines the vehicle interior cleanliness based in images provided by interior cameras).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include real-time vehicle operational state and real-time vehicle condition as taught by Gurin to ensure the user leaves 
Claims 2-7, 12-17, 26, 31-34, 36, 37 and 46 are rejected under 35 U.S.C. as being unpatentable over Kentley in view of Gurin and in further view of Hiroki and yet in further view of Ryan et al. (US 2018/0150772; hereinafter Ryan).
Regarding Claim 2:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 1.
Kentley further discloses wherein the computer server stores a vehicle profile for each registered autonomous vehicle in the fleet (Kentley, Column 23, Lines 45-51, Kentley discloses data associated with each autonomous vehicle is stored in a repository, which is included in the autonomous vehicle service platform).
Kentley does not explicitly disclose the vehicle profile including a unique vehicle ID, vehicle owner specified restriction(s), license plate or other identifying markings, vehicle description information and billing or payment account. 
Ryan, in the same field of endeavor fleet management of autonomous vehicles, discloses the vehicle profile including a unique vehicle ID, vehicle owner specified restriction(s), license plate or other identifying markings, vehicle description information and billing or payment account (Ryan, Para. [0024], [0028-0030], Ryan discloses an operational and driver network database storing information regarding payment details so that payment can be taken from the account holder, license plate number, make and model of the vehicle, color of the vehicle, and restrictions such as “up to 4 passengers”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kentley to include the Ryan in order to result in less data being sent through the network in comparison with prior systems (Ryan, Para. [0015]).
Regarding Claim 3:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 1.
Kentley does not explicitly disclose wherein the computer server stores a user profile for each registered user of the transportation network, the user profile including a unique user ID, user preference(s), and billing or payment account.
Ryan, in the same field of endeavor fleet management of autonomous vehicles, discloses wherein the computer server stores a user profile for each registered user of the transportation network, the user profile including a unique user ID, user preference(s), and billing or payment account (Ryan, Para. [0024-0025], Ryan discloses information stored in the operational database includes user profile data consisting of payment account information, a password or PIN (personal identification number), and preferences).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kentley in order to include the aforementioned user profile data as taught by Ryan in order to indicate whether each account is active or placed on hold (Ryan, Para. [0024]).
Regarding Claim 4:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 1.
Kentley further discloses wherein the knowledge base includes: user preference(s) for each registered user of the transportation network (Kentley, Column 33, Lines 28-47, Kentley discloses the software application used to control various functions of an autonomous vehicle, such as HVAC and temperature, as dictated by the user); 
historical information regarding trip requests, real-time information regarding trip requests (Kentley, Column 23, Lines 46-51, Kentley discloses data for each vehicle may describe daily usage and other data updated in real-time for purposes of optimizing the fleet of autonomous vehicles), and information regarding scheduled events in the transportation network’s geographic area (Kentley, Column 32, Lines 7-21 Kentley discloses the transportation controller, which is part of the application and connected to the autonomous vehicle service platform, includes data such as configurations to receive, schedule, select, or perform operations related to the autonomous vehicles); and
real-time vehicle location data (Kentley, Column 9, Lines 12-22, Kentley discloses data regarding the pose or position of any autonomous vehicle in real-time, as calculated by a localizer), real-time vehicle availability data, real-time vehicle operational state (Kentley, Column 24, Lines 15-18, Kentley discloses fleet management data includes data describing the readiness of vehicles to service a transportation request), real-time vehicle fuel/power-charge level indication (Kentley, Column 24, Lines 24-25, Kentley discloses fleet management data includes battery charge level of the vehicle).
Kentley does not explicitly disclose real-time vehicle condition data.
Gurin, in the same field of endeavor fleet management of autonomous vehicles, discloses real-time vehicle condition data (Gurin, Para. [0079], [0092], Gurin discloses interior and exterior cameras mounted on the vehicle to determine the cleanliness of the vehicle’s interior or exterior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kentley in order to include real-time vehicle condition data as taught by Gurin in order to ensure the user leaves the vehicle in the same clean state as before the user commenced operation of the vehicle (Gurin, Para. [0079-0080]).
The combination of Kentley and Gurin do not explicitly disclose vehicle owner specified restriction(s) and vehicle description for each of the autonomous vehicles in the fleet.
vehicle owner specified restriction(s) and vehicle description for each of the autonomous vehicles in the fleet (Ryan, Para. [0024], [0028-0030], Ryan discloses an operational and driver network database storing information regarding make and model of the vehicle, color of the vehicle, and restrictions such as “up to 4 passengers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the combination of Kentley and Gurin to include vehicle owner restrictions and vehicle descriptions as taught by Ryan in order to result in less data being sent through the network in comparison with prior systems (Ryan, Para. [0015]).
Regarding Claim 5:
The combination of Kentley, Gurin, Hiroki, and Ryan discloses the AVES COC according to claim 4.
Kentley further discloses wherein the vehicle distribution optimization algorithm uses from the knowledge base, at least one of the real-time vehicle location data for the autonomous vehicles in the active pool, the historical information regarding trip requests, the real-time information regarding trip requests and the information regarding scheduled events in the transportation network’s geographic area, to dynamically determine the standby locations for the autonomous vehicles in the transportation network’s geographic area (Kentley, Column 23, Lines 51-56, Column 33, Lines 51-54, Kentley discloses an autonomous vehicle dispatch optimization calculator which may be used to implement algorithms to perform the technique as described to analyze data and calculate optimized usage of the fleet so as to ensure the next vehicle dispatched, such as from the station (transportation network’s geographic area, provides for the least travel times and/or costs (optimally suited) for the autonomous vehicle service).
Regarding Claim 6: 
the AVES COC according to claim 4.
Kentley further discloses wherein the matchmaking algorithm uses from the knowledge base, user preference(s) and at least one of the real-time vehicle location data, real-time vehicle availability data, the real-time vehicle operational state, the real-time vehicle condition data, the real-time vehicle fuel/power-charge level indication, the vehicle owner specified restriction(s) and the vehicle description for each of the autonomous vehicles in the fleet, to select autonomous vehicles from the active pool that are optimally suited to respond to the trip requests (Kentley, Column 24, Lines 19-24, Column 33, Lines 51-54, Kentley discloses the computing platform may be used to implement algorithms to perform the techniques described as calculating the subset of autonomous vehicles (active pool) that are available to service (as determined by real-time data) the request from the user, with the user able to select a type of ride (user preference)).
Regarding Claim 7: 
The combination of Kentley, Gurin, Hiroki, and Ryan discloses the AVES COC according to claim 4.
Kentley further discloses wherein the real-time information regarding trip requests and information regarding scheduled events in the transportation network’s geographic area are received by the computer server from public messaging systems, the AVES applications installed on computing devices accessible by the users or the AVES vehicle equipment installed on the autonomous vehicles in the fleet (Kentley, Figure 8, References 852, 854, 873, Column 17, Lines 1-21, Kentley discloses the teleoperator API receives an event identifier from the other network (such as public messaging system)). 
Regarding Claim 12:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 14: 
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 11.
Kentley further discloses wherein the knowledge base includes: user preference(s) for each registered user of the transportation network; historical traffic conditions, real-time traffic conditions, scheduled road closures, scheduled events and scheduled construction (Kentley, Figure 8, References 852, 854, 873, Column 7, Lines 23-27, Column 17, Lines 1-21, Column 9 52-55, Kentley discloses the teleoperator API receives an event identifier from the other network, with the events including conditions such as traffic conditions, unusual numbers or types of external objects, and lane closures); and
real-time vehicle location data (Kentley, Column 9, Lines 12-22, Kentley discloses data regarding the pose or position of any autonomous vehicle in real-time, as calculated by a localizer), real-time vehicle availability data (Kentley, Column 24, Lines 15-18, Kentley discloses fleet management data includes data describing the readiness of vehicles to service a transportation request),
real-time vehicle fuel/power-charge level indication (Kentley, Column 24, Lines 24-25, Kentley discloses fleet management data includes battery charge level of the vehicle).
Kentley does not explicitly disclose real-time vehicle condition data.
Gurin, in the same field of endeavor fleet management of autonomous vehicles, discloses real-time vehicle condition data (Gurin, Para. [0079], [0092], Gurin discloses interior and exterior cameras mounted on the vehicle to determine the cleanliness of the vehicle’s interior or exterior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kentley in order to include real-Gurin in order to ensure the user leaves the vehicle in the same clean state as before the user commenced operation of the vehicle (Gurin, Para. [0079-0080]).
The combination of Kentley and Gurin do not explicitly disclose vehicle owner specified restriction(s) and vehicle description for each of the autonomous vehicles in the fleet.
Ryan, in the same field of endeavor fleet management of autonomous vehicles, discloses vehicle owner specified restriction(s) and vehicle description for each of the autonomous vehicles in the fleet (Ryan, Para. [0024], [0028-0030], Ryan discloses an operational and driver network database storing information regarding make and model of the vehicle, color of the vehicle, and restrictions such as “up to 4 passengers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the combination of Kentley and Gurin to include vehicle owner restrictions and vehicle descriptions as taught by Ryan in order to result in less data being sent through the network in comparison with prior systems (Ryan, Para. [0015]).
Regarding Claim 15: 
The combination of Kentley, Gurin, Hiroki, and Ryan discloses the AVES COC according to claim 14.
Kentley further discloses wherein the route determining algorithm uses from the knowledge base, at least one of the historical traffic conditions, the real-time traffic conditions, the scheduled road closures, the scheduled events and the scheduled construction, to determine the trip route that is optimally suited for fulfilling the trip request (Kentley, Column 18, Lines 61-65, Column 33, Lines 51-54, Kentley discloses a route manager which may be used to implement algorithms to perform the technique as described to receive data including traffic related information in order to route a path to the destination).
Regarding Claim 16:
the AVES COC according to claim 14.
Kentley further discloses wherein the matchmaking algorithm uses from the knowledge base, at least one of the real-time vehicle location, the real-time vehicle availability, the real-time vehicle operational state, the real-time vehicle condition, the real-time vehicle fuel/power-charge level, the vehicle owner specified restriction(s), the vehicle description and the user preference(s), to select the autonomous vehicle from the active pool that is optimally suited to fulfill the trip request (Kentley, Column 24, Lines 19-24, Column 33, Lines 51-54, Kentley discloses the computing platform may be used to implement algorithms to perform the techniques described as calculating the subset of autonomous vehicles (active pool) that are available to service (as determined by real-time data) the request from the user, with the user able to select a type of ride (user preference)).
Regarding Claim 17:
The combination of Kentley, Gurin, Hiroki, and Ryan discloses the AVES COC according to claim 14.
Kentley further discloses wherein the real-time traffic conditions, scheduled road closures, scheduled events and scheduled construction are received by the computer server from public messaging systems, the AVES applications installed on computing devices accessible by the users or the AVES vehicle equipment installed on the autonomous vehicles in the fleet (Kentley, Figure 8, References 852, 854, 873, Column 7, Lines 23-27, Column 17, Lines 1-21, Column 9, 52-55, Kentley discloses the teleoperator API receives an event identifier from the other network, with the events including conditions such as traffic conditions, unusual numbers or types of external objects, and lane closures).
Regarding Claim 26:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 11.
wherein the computer server stores a vehicle description for each autonomous vehicle in the fleet; and wherein the computer server sends the vehicle description for the selected autonomous vehicle to the selected AVES application on the selected computing device of the hailing user.
Ryan, in the same field of endeavor fleet management of autonomous vehicles, discloses wherein the computer server stores a vehicle description for each autonomous vehicle in the fleet (Ryan, Para. [0028-0030], Ryan discloses driver network database storing information regarding the make and model, and the color of the vehicle); and
wherein the computer server sends the vehicle description for the selected autonomous vehicle to the selected AVES application on the selected computing device of the hailing user (Ryan, Para. [0070], [0073], Ryan discloses a message is sent to the customer (user) by the system (computer running system software) which includes all information related to the requested transport service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kentley in order to include a vehicle description which is sent to the hailing user as taught by Ryan in order to allow the customer to identify where the vehicle is at any stage (Ryan, Para. [0073]).
Regarding Claim 31:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 32:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 33:
claim 15 above, and is therefore rejected on the same premise.
Regarding Claim 34:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 36:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 37:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 46:
The claim recites analogous limitations to claim 26 above, and is therefore rejected on the same premise.
Claims 22, 23, 27, 42, 43, and 47 are rejected under 35 U.S.C. as being unpatentable over Kentley in view of Gurin and further view Hiroki, and yet in further view of Liu et al. (US 2016/0321566; hereinafter Liu; already of record from IDS).
Regarding Claim 22:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 11.
Kentley further discloses wherein if the trip request exceeds an operational range of any available autonomous vehicle in the fleet (Kentley, Column 15, Lines 60-65; Column 23, Lines 56 to Column 24, Line 10, Kentley discloses multiple variables are used to determine an operational range of the fleet service with the range defined by a geo-fenced region, with other vehicles that are not 
Kentley does not explicitly disclose the computer server implements multi-hop routing to select and coordinate two or more autonomous vehicles to fulfill the trip request.
Liu, in the same field of endeavor fleet management of autonomous vehicles, discloses the computer server implements multi-hop routing to select and coordinate two or more autonomous vehicles to fulfill the trip request (Liu, Para. [0019], [0064] discloses a multi-modal transportation system which passengers can be transported using multiple modes of transportation, including vehicles for rent or hire, with a routing engine configured to identify time and cost values for various paths).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kentley in order to implement multi-hop routing as taught by Liu in order to decrease the cost of user’s trip and reduces rates of travel (Liu, Para. [0064]).
Regarding Claim 23:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 11.
Kentley does not explicitly disclose wherein if the trip request exceeds a passenger capacity of any available autonomous vehicle in the fleet the computer server implements simultaneous multi-vehicle routing to select and coordinate two or more autonomous vehicles to fulfill the entirety or full capacity of the trip request.
Gurin, in the same field of endeavor fleet management of autonomous vehicles, discloses wherein if the trip request exceeds a passenger capacity of any available autonomous vehicle in the fleet (Gurin, Para. [0127], Gurin discloses the data server determines the projected rider space required for the trip, when insufficient space is available, the data server makes a vehicle recommendation based on the storage space needed).
Kentley in order to determine if a better suited vehicle for the trip request is required as taught by Gurin in order to meet the capacity requirements of the user requested trip (Gurin, Para. [0132]).
The combination of Kentley and Gurin do not explicitly disclose the computer server implements simultaneous multi-vehicle routing to select and coordinate two or more autonomous vehicles to fulfill the entirety or full capacity of the trip request.
Liu, in the same field of endeavor fleet management of autonomous vehicles, discloses the computer server implements simultaneous multi-vehicle routing to select and coordinate two or more autonomous vehicles to fulfill the entirety or full capacity of the trip request (Liu, Para. [0019], [0064] discloses a multi-modal transportation system which passengers can be transported using multiple vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the combination of Kentley and Gurin in order to implement multi-vehicle routing as taught by Liu in order to decrease the cost of user’s trip and reduces rates of travel (Liu, Para. [0064]).
Regarding Claim 27:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 11.
Kentley further discloses wherein the computer server receives a modification request from the hailing user, via the AVES vehicle equipment installed on the selected autonomous vehicle and/or the selected AVES application on a selected computing device, to alter the trip information (Kentley, Column 5, Lines 3-8, Kentley discloses the user may request a diversion from to transport service, while in transit and subsequent to dropping off existing passengers, via a communication link to the autonomous vehicle service platform);
wherein the computer server determines whether the selected autonomous vehicle is capable of fulfilling the modification request and determines an altered trip route (Kentley, Column 4, Line 67, Column 5, Lines 1-3, Kentley discloses the autonomous service platform is configured to divert an autonomous vehicle in transit in response to a request from the user);
wherein if the selected autonomous vehicle is capable of fulfilling the modification request, the computer sever confirms that the user accepts the altered trip route via the AVES vehicle equipment installed on the selected autonomous vehicle and guides the selected autonomous vehicle according to the altered trip route (Kentley, Column 8, Lines 2-7, Kentley discloses a guided trajectory may be transmitted to the vehicle); and
wherein if the selected autonomous vehicle is not capable of fulfilling the modification request, the computer server (Kentley, Column 6, Lines 36-48, Kentley discloses a teleoperator computing device may generate a response identifying geographic areas to exclude from planning the path (alternate route) and perform real-time trajectory calculations to enable the vehicle to self-drive) Kentley does not explicitly disclose selects an alternative autonomous vehicle for fulfilling the modification request, confirms that the user accepts the alternative autonomous vehicle via the AVES vehicle equipment installed on the selected autonomous vehicle and implements the multi-hop routing to coordinate the selected autonomous vehicle and the alternative autonomous vehicle to fulfill the trip request according to the altered trip route 
Liu, in the same field of endeavor fleet management of autonomous vehicles, discloses selects an alternative autonomous vehicle for fulfilling the modification request, confirms that the user accepts the alternative autonomous vehicle via the AVES vehicle equipment installed on the selected autonomous vehicle and implements multi-hop routing to coordinate the selected autonomous vehicle and the alternative autonomous vehicle (Liu, Para. [0019], [0064], [0081], [0103] discloses a multi-modal transportation system which passengers can be transported using 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kentley in order to implement multi-hop routing for modification requests by users as taught by Liu in order to allow users to confirm or reject a change in the current vehicle by use of a mobile device (Liu, Para. [0082]).
Regarding Claim 42:
The claim recites analogous limitations to claim 22 above, and is therefore rejected on the same premise.
Regarding Claim 43:
The claim recites analogous limitations to claim 23 above, and is therefore rejected on the same premise.
Regarding Claim 47:
The claim recites analogous limitations to claim 27 above, and is therefore rejected on the same premise.
Claims 28 and 48 are rejected under 35 U.S.C. as being unpatentable over Kentley in view of Gurin and further view of Hiroki, and yet in further view of Akula (US 2016/0303969; hereinafter Akula; already of record from IDS).
Regarding Claim 28:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 11.
Kentley further discloses wherein the computer server receives a user emergency alert via the AVES vehicle equipment installed on the selected autonomous vehicle and/or the selected AVES application on a selected computing device (Kentley, Figure 8, References 852, 854, 873, Column 17, 
Kentley does not explicitly disclose wherein the computer server reroutes the autonomous vehicle to a hospital, police station or fire station, and/or calls for emergency response service.
Akula, in the same field of endeavor fleet management of autonomous vehicles, discloses wherein the computer server reroutes the autonomous vehicle to a hospital, police station or fire station, and/or calls for emergency response service (Akula, Para. [0032] Akula discloses a server configured to route an autonomous vehicle to an emergency location, with the location being stored in the memory or database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kentley in order to reroute the vehicle to an emergency facility as taught by Akula in order to determine an assisting facility location for the occupant (Akula, Para. [0032]).
Regarding Claim 48:
The claim recites analogous limitations to claim 28 above, and is therefore rejected on the same premise.
Claims 54-58 are rejected under 35 U.S.C. as being unpatentable over Kentley in view of Gurin and further view of Hiroki, and yet in further view of Kanagaraj et al. (US 2017/0337437; hereinafter Kanagaraj).
Regarding Claim 54:
The combination of Kentley, Gurin, and Hiroki discloses the AVES COC according to claim 1.
Kanagaraj, in the same field of endeavor of vehicle controls, discloses wherein the information regarding the state of cleanliness of the autonomous vehicle comprises information about whether any items have been left behind in a trunk of the autonomous vehicle (Kanagaraj, Para. [0014], .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include determining if any objects remain the trunk of the vehicle as disclosed by Kanagaraj in order to remind occupants of a vehicle to remove items from the trunk of the vehicle, (Kanagaraj, Para. [0008]).
Regarding Claim 55:
The combination of Kentley, Gurin, Hiroki, and Kanagaraj discloses the AVES COC according to claim 1.
While the combination of Kentley, Gurin, and Kanagaraj do not explicitly disclose the information about whether any items have been left behind in the trunk of the autonomous vehicle is determined by determining whether the trunk has been opened only once during the trip. It would be obvious to one of ordinary skill in the art to recognize a single opening of the trunk of a vehicle during a trip by the user would lead to the possibility that items would be left in the trunk, and that one of ordinary skill in the art would pursue this predictable solution with a reasonable expectation of success.
Regarding Claim 56:
The combination of Kentley, Gurin, Hiroki, and Kanagaraj discloses the AVES COC according to claim 54.
Kanagaraj, in the same field of endeavor of vehicle controls, discloses wherein the information about whether any items have been left behind in the trunk of the autonomous vehicle is determined based on a detection by an infrared sensor arranged in the trunk (Kanagaraj, Para. [0016], Kanagaraj discloses an infrared sensor which determines if any objects have been left in the trunk). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include determining Kanagaraj in order to remind occupants of a vehicle to remove items from the trunk of the vehicle, (Kanagaraj, Para. [0008]).
Regarding Claim 57:
The combination of Kentley, Gurin, Hiroki, and Kanagaraj discloses the AVES COC according to claim 54.
Kanagaraj, in the same field of endeavor of vehicle controls, discloses wherein the information about whether any items have been left behind in the trunk of the autonomous vehicle is determined based on a detection by a camera arranged in the trunk (Kanagaraj, Para. [0012], Kanagaraj discloses a camera disposed in the trunk of the vehicle to determine contents of the trunk).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include determining if any objects remain the trunk of the vehicle by camera arranged in the trunk of the vehicle as disclosed by Kanagaraj in order to remind occupants of a vehicle to remove items from the trunk of the vehicle, (Kanagaraj, Para. [0008]).
Regarding Claim 58:
The combination of Kentley, Gurin, Hiroki, and Kanagaraj discloses the AVES COC according to claim 54.
Kanagaraj, in the same field of endeavor of vehicle controls, discloses wherein the detection by the camera is performed while a light in the trunk is activated (Kanagaraj, Para. [0015], Kanagaraj discloses a camera flash bulb or the conventional trunk light to be activated in coordination with the camera to determine contents of the trunk).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kentley to include determining if any objects remain the trunk of the vehicle by camera capturing images while a light in the trunk is Kanagaraj in order to remind occupants of a vehicle to remove items from the trunk of the vehicle, (Kanagaraj, Para. [0008]).

Allowable Subject Matter
Claims 59 and 60 are found to be allowable subject matter.
The following is an examiner’s statement of reasons for allowance: 
Claim 59 has been found to be allowable over the cited arts of Kentley, Gurin, Ryan et al., Akula, Hiroki, and Kanagaraj. Particularly the limitation of “the computer server determines the selected autonomous vehicle contains an incapacitated passenger if, at the conclusion of a trip, the AVES vehicle equipment does not receive a response to a request for confirmation of a trip ending within a specified time frame and there is no indication of a door of the selected autonomous vehicle being opened”. The cited arts do not explicitly determine a passenger is incapacitated based on no door opening and receiving no response to a request for confirmation of a trip ending. 
Claim 60 is found to be allowable based on its dependency to claim 59.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the amended claims 1, 11, and 29 which include the limitations from cancelled claim 49, put forth the combination of Kentley, Gurin, and Hiroki does not disclose “wherein the AVES vehicle equipment comprises an Interactive Voice Response (IVR) System configured to receive an indication from a user that a newly arrived vehicle is in an unacceptable condition, and wherein the computer server is configured to determine the real-time vehicle condition 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664